COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Anahid Prigmore v. Tina S. Mantooth

Appellate case number:    01-18-00701-CV

Trial court case number: 449332

Trial court:              Probate Court No 4 of Harris County

       Appellant’s notice of appeal states that she is appealing from a judgment signed April 6,
2018, but the trial court withdrew that judgment and entered another one on April 19, 2018.
Appellant filed a motion for new trial on May 4, 2018 and filed her notice of appeal on July 31,
2018. Because appellant filed a timely motion for new trial, the deadline for filing the notice of
appeal was extended to 90 days from the date the judgment was signed. See TEX. R. APP. P. 26.1(a).
Appellant did not file her notice of appeal until July 31, which was 13 days after the deadline.
Appellee filed a motion to dismiss the appeal for lack of jurisdiction.
       However, when the notice of appeal is filed after the deadline but within 15 days after the
deadline for filing the notice of appeal, a motion for extension is implied. See Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). Appellant’s notice of appeal was filed within this 15-day period,
but she must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677
(Tex. 1998).
       Accordingly, unless, within 10 days of the date of this notice, you respond in writing,
providing a reasonable explanation for untimely filing the notice of appeal, your appeal may be
dismissed. See TEX. R. APP. P. 42.3(a), (c). You must respond in writing even if you have
previously claimed your notice of appeal was timely filed.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                   X Acting individually      Acting for the Court


Date: September 25, 2018